DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 12/10/2021, Applicant, on 3/8/2022, amended Claims 1, 5, 8, 12, 15, and 19, and cancelled Claims 2, 9, and 16.  Claims 1, 3-8, 10-15, and 17-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(b) – The rejection is removed in light of Applicant’s arguments and amendments.
Arguments regarding 35 USC §101 Alice – Applicant argues that the amended limitations are similar to that of Example 37 as the claim as a whole was used to integrate the judicial exception into a practical application as the claim uses a generated heat map which is a significant improvement over existing search systems, as Applicant states there is an improvement in the way the information is displayed to the user. Examiner disagrees as per the updated rejection below, the claim as a whole has been considered, and the limitations of the claims recite abstract ideas both of a Mental Process and a Certain Method of Organizing Human Activity. Further, there is no improvement to the display of the system, nor is there control of icons as in Example 37, as there is no improvement to the display itself and this is merely a collection of abstract ideas which utilize current technologies to perform them, similar to that of Alice, Applying It. At best this would be improvements to a commercial process and not a technical field or process.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that the combination of Hausler does not teach the transmitting step of the heat map data comprises a colorized indication of interaction density 
Therefore the arguments are non-persuasive, the combination of Hausler and Fritsch teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to receive interaction data and interaction metadata (Collecting Information, an observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity); analyze the interaction data and interaction metadata and determine one or more subjects of interaction and one or more parties of interaction (Analyzing the Information, an observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity); generate a weighted score for the one or more parties of interaction or for the one or more parties of interaction and the one or more subjects of interaction based on analyzing the interaction data and interaction metadata (Analyzing the Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity); and store 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, memory device, communication device, processing device, database, user devices, and third-party systems are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
“[0027]    a user device (computing devices, mobile devices, smartphones, wearable devices, or the like). In some embodiments, the user may seek to perform one or more user activities using a user application stored on a user device or accessed via a web portal, application programming interface (API), or the like. In some embodiments, the user may perform a query by initiating a request for information from the entity using the user device to interface with the system.”	
	
	And the check on the database is described
“[0056]        Once the user query has been received by the system, the process moves on to 
block 404, wherein the system performs a check of a stored database of analyzed information. This is done in order to determine relevant data to the specific subject of the user query, as shown in block 405. In this way, the system may identify one or more parties that have been determined as being associated with the particular subject matter that the user query is directed to based on the determined weighted score (e.g., party 1 has a 90* percentile weighted score as related to the particular subject of the user query relative to other users in the organization, and thus is ranked highly within the organization as a potentially helpful contact on the subject matter).”

	Which shows that this is a generic check of a database, basically a search on a database, which can be performed on any type of device, such as any general-purpose computer, smartphone, tablet, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the one or more devices, nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or 
	Independent Claims 8 and 15 contain the identified abstract ideas, with the additional elements of a computer-readable medium and computer program product, which are highly generalized as per Applicant’s specification, and thus are not practically integrated as considered under prong 2A as part of a practical application, and not significantly more for the same reasons and rationale as above.   
	Claims 3-7, 10-14, and 17-20 contain the identified abstract ideas, further narrowing them such as by receiving a user query and determining one or more parties of interaction by checking/searching [a database], with no further additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hausler (U.S. Publication No. 2016/034,4828) in view of Fritsch (U.S. Publication No. 2020/004,4991).

Regarding Claims 1, 8, and 15, Hausler teaches a system for automated and intelligent analysis of information, the system comprising: 
at least one memory device with computer-readable program code stored thereon ([0119] memory); 
at least one communication device ([0116] communication network device); 
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to ([0119] processor/system in communication with memory and communication device): 
receive interaction data ([0003] collected user-interaction data) and interaction metadata ([0031] interaction data and metadata are processed when received and stored) from one or more user 
analyze the interaction data and interaction metadata ([0031] the interaction data and metadata are processed/analyzed )and determine one or more subjects of interaction ([0017] the interaction subject as well as the interaction attributes are determined such as the object, which is the party of the interaction); 
store the one or more identified subjects of interaction and one or more parties of interaction in a database ([0018] the interactions and [0042] weighted interaction information such as the subjects and parties as above are stored in a database), wherein the one or more subjects of interaction and one or more parties of interaction are arranged based on the weighted score ([0021] which is stored in a hierarchy, an arrangement, based on the weights of the interaction).
receive a user query from the one or more user devices, wherein the user query comprises a specified subject ([0003] a user searches for content on a particular subject using a user device as above); 
perform a check of the database to determine one or more parties of interaction associated with the specified subject, wherein association is determined based on the weighted score ([0087-88] the database (as above which is used throughout the system) is used to associate documents (an object/party of interest) with the subject); 
compile a list of relevant parties of interaction as relevant party information ([0074] the relevant documents/parties are sent to the user); and 
transmit the relevant party information to the user in response to the user query as data formatted to display on the one or more user devices ([0074] documents and scores related to the topics which are [0085] associated with the topics are sent to the users as recommendations), wherein 
Although Hausler teaches one or more objects of interaction as in [0017] and the heat map with interaction density as above, but not explicitly a party of the interaction, nor the specificity of the function of time to a month. Hausler also teaches to generate a weighted score the one or more subjects of interaction based on analyzing the interaction data and interaction metadata as in [0020-21] where the metrics are weighted for the subjects as above and the other attributes which are weighted for the metrics, but not explicitly the party of interaction.
Fritsch teaches multiple interested parties which are scored as in [0033], and
Running a function or graph over a period of time such as a month as in [0054].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the scored object of conversations of Hausler with the scored sentiment based on interested parties of Fritsch as they are both analogous art along with the claimed invention which all teach solutions for tracking user behavior online, and the combination would lead to an improvement in the effectiveness of communications and advertisements as taught by Fritsch in [0038].
Examiner notes that Hausler teaches a computer program product and computer-readable medium ([0115] medium and product).
Regarding Claims 3, 10, and 17, Although Hausler teaches parties as in [0003], objects of the interaction, and interaction data as in Claim 1 above it does not state multiple parties of interaction.
Fritsch teaches one or more communications between multiple of the parties of interaction as in [0025].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 4, 11, and 18, Hausler teaches wherein the interaction metadata comprises one or more application logs, distribution groups, organizational hierarchy charts, contracts, or governance policies ([0025] tailored group of users is a distribution group, [0103] rank/position in an organization is a hierarchy).
Regarding Claims 5, 12, and 19, Hausler teaches wherein the relevance of interaction metadata may be determined based on a frequency, amount, timeframe, source, or resource value of an existing business relationship between one or more users or organizations ([0017] relationships are analyzed using the metadata and data as above using clicks, which is an amount/frequency of use, as well as time/duration of interaction and the type/source of interaction).
Regarding Claims 6, 13, and 20, Hausler teaches wherein the system is further configured to: 
gather public third party information for the one or more subjects of interaction or one or more parties of interaction ([0035] third party information for the topics/subjects are gathered from openly accessible locations such as websites); and 
integrate the public third party information as contextual information to support or refute the weighted score ([0027] which are then used to determine/support the weighted scores/metrics).
Regarding Claims 7 and 14, Hausler teaches wherein the weighted score is a percentile rank for the one or more parties of interaction with regard to association with the one or more subject of interaction as compared ([0019] and [0062] the scores are shown as a percentile for the associations for the interaction.
Hausler does not explicitly state for a business or organization.
Fritsch teaches an organization/business being compared as in [0026].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20210203735 A1
Sommer; Matthew S.
TOPICAL ACTIVITY MONITOR AND IDENTITY COLLECTOR SYSTEM
US 20200044991 A1
Fritsch; Bernhard et al.
UNDERSTANDING SOCIAL MEDIA USER BEHAVIOR
US 20160344828 A1
Häusler; Michael et al.
ENHANCED ONLINE USER-INTERACTION TRACKING
US 20210374671 A1
Li; Jessica et al.
SYSTEMS AND METHODS RELATING TO EMOTION-BASED ACTION RECOMMENDATIONS
US 20210279295 A1
Koneru; Rajkumar et al.
METHODS FOR MANAGING AUTOMATED DISCOVERY AND KNOWLEDGE SHARING IN ONE OR MORE NETWORKS AND DEVICES THEREOF
US 20210201327 A1
Konig; Yochai et al.
SYSTEMS AND METHODS RELATING TO CUSTOMER EXPERIENCE AUTOMATION
US 20200294681 A1
Routray; Ramani et al.
Detecting Interactions of Medications from Social Media
US 20200026772 A1
Wheeler; Matthew
PERSONALIZED USER FEED BASED ON MONITORED ACTIVITIES
US 20190099653 A1
Wanke; Todd et al.
SYSTEMS, DEVICES, AND METHODS EMPLOYING THE SAME FOR ENHANCING AUDIENCE ENGAGEMENT IN A COMPETITION OR PERFORMANCE
US 20190034424 A1
Alvares; Darren et al.
ENHANCED ONLINE USER-INTERACTION TRACKING AND DOCUMENT RENDITION
US 20180262618 A1
STERN; Jeffrey et al.
SYSTEM AND METHOD FOR AUTOMATED PERFORMANCE MONITORING
US 20180246888 A1
Zholudev; Vyacheslav et al.
ENHANCED ONLINE USER-INTERACTION TRACKING AND DOCUMENT RENDITION
US 20180232367 A1
Häusler; Michael et al.
ENHANCED ONLINE USER-INTERACTION TRACKING
US 20180091653 A1
Miller; Derek M. et al.
SYSTEM AND METHOD FOR AUTOMATIC QUALITY MANAGEMENT IN A CONTACT CENTER ENVIRONMENT
US 20170344541 A1
Haeusler; Michael et al.
ENHANCED ONLINE USER-INTERACTION TRACKING
US 20160314145 A1
PECK; Simon et al.
USING IMAGE RECOGNITION TO LOCATE RESOURCES
US 20140172837 A1
Sommer; Matthew S.
TOPICAL ACTIVITY MONITOR AND IDENTITY COLLECTOR SYSTEM AND METHOD


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913. The examiner can normally be reached 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/11/2022